Citation Nr: 0209628	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for back and leg 
disabilities

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for skin disease, 
claimed as residual of Agent Orange exposure.

4.  Entitlement to service connection for liver disease, 
claimed as residual of Agent Orange exposure.  

5.  Entitlement to service connection for urinary tract 
disease, claimed as residual of Agent Orange exposure.  

6.  Entitlement to service connection for respiratory 
disease, claimed as residual of Agent Orange exposure.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

8.  Entitlement to an increased rating for retained foreign 
body in left eye retina with traumatic cataract, currently 
assigned a 30 percent evaluation.

9.  Entitlement to an increased (compensable) rating for 
perforated left tympanic membrane with left ear high 
frequency hearing loss.  

10.  Entitlement to an effective date earlier than March 18, 
1996 for a grant of service connection for post-traumatic 
stress disorder.

11.  Entitlement to an effective date earlier than June 9, 
1994 for a 30 percent increased evaluation for the service-
connected left eye disability.  


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
New York, New York, Regional Office (RO), which granted 
service connection and assigned a 30 percent evaluation for 
post-traumatic stress disorder, effective March 18, 1996; 
increased an evaluation for retained foreign body in left eye 
retina with traumatic cataract from 10 percent to 30 percent, 
effective June 9, 1994; confirmed a noncompensable evaluation 
for perforated left tympanic membrane with left ear high 
frequency hearing loss; and denied service connection for 
back and leg disabilities.  He subsequently appealed a June 
1997 rating decision by the St. Louis, Missouri, Regional 
Office, which denied service connection for a dental 
condition.  

Thereafter, he appealed a February 1998, New York RO rating 
decision, which denied service connection for Agent Orange 
exposure residuals, claimed as skin, liver, urinary tract, 
and respiratory diseases; denied an effective date earlier 
than March 18, 1996 for a grant of service connection for 
post-traumatic stress disorder; and denied an effective date 
earlier than June 9, 1994 for a 30 percent increased 
evaluation for the service-connected left eye disability.  
The New York RO continues to have jurisdiction of the case 
file.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the post-traumatic stress disorder 
disability rating appellate issue as that delineated on the 
title page of this decision.


REMAND

In a September 1997 Notice of Disagreement (on a VA Form 9), 
appellant checked off a box indicating that he wanted a 
hearing at a local VA office before the Board (i.e., a Travel 
Board hearing).  Although in a subsequent May 1998 
Substantive Appeal (on VA Form 9), he checked off a box 
indicating that he wanted a Board hearing in Washington, 
D.C., he also indicated therein that he would wait to be 
informed of the date for "the RO hearing."  Documents of 
record indicate that in September 1999, the RO contacted 
appellant's nephew apparently to clarify what type of hearing 
was desired.  In a subsequent October 1999 Substantive Appeal 
(on VA Form 9), appellant checked off a box indicating that 
he wanted a "BVA hearing at a local VA office before a 
member,..., of the Board of Veterans' Appeals," (i.e., a 
Travel Board hearing).  Although the RO sent appellant a 
February 2000 hearing clarification letter, appellant did not 
subsequently respond to that RO letter.  It appears from the 
evidentiary record that appellant's written requests for a 
Travel Board hearing remain legally valid and that a Travel 
Board hearing has not been scheduled or held.  He has not 
withdrawn that request.  Since Travel Board hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2001)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.

With respect to another procedural matter, it is unclear 
whether appellant is currently represented by a service 
organization or, if not, whether he desires representation.  
An August 1983 power of appointment form, wherein appellant 
appointed a certain service organization as his 
representative, is currently associated with the claims 
folder.  It is unclear whether that power of appointment was 
revoked, although there is a March 1998 written statement by 
an unknown author suggesting that it was; and a February 1996 
written statement by appellant appears to allege that a 
different service organization represents him.  However, the 
claims folder does not currently include a power of 
appointment form other than said August 1983 form in 
question.  At this point in the process the appellant is 
notified that he is essentially representing himself in this 
claim.  If he desires representation, he should make that 
clear to the RO and the RO should assist in providing any 
forms needed.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing for the appellant in accordance 
with applicable procedures.  Thereafter, 
the RO should provide appellant and his 
representative, if any, notice thereof.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


